


Exhibit 10.15

 

FIRST AMENDMENT TO THE
TRIMAS CORPORATION
2002 LONG TERM EQUITY INCENTIVE PLAN

 

Pursuant to Section 7(d) of the TriMas Corporation 2002 Long Term Equity
Incentive Plan (the “2002 Equity Plan”) and resolutions adopted by the Board of
Directors of TriMas Corporation (the “Corporation”) on March 1, 2007 and
Stockholders of the Corporation on March 6, 2007, the 2002 Equity Plan is hereby
amended as set forth below.

 

Effective as of the last business day immediately preceding the effective date
of the Corporation’s Registration Statement under the Securities Act of 1933, as
amended, Section 4(a) of the Plan is amended and restated in its entirety to
read as follows:

 

4.             Shares Subject to the Plan.

 

(a)           Subject to adjustment as provided in Section 4(b) hereof, the
total number of Shares reserved for issuance in connection with Awards under the
Plan shall be 2,222,000.  No Award may be granted if the number of Shares to
which such Award relates, when added to the number of Shares previously issued
under the Plan, exceeds the number of Shares reserved under the preceding
sentence.  If any Awards are forfeited, canceled, terminated, exchanged or
surrendered or any such Award is settled in cash or otherwise terminates without
a distribution of Shares to the Participant, any Shares counted against the
number of Shares reserved and available under the Plan with respect to such
Award shall, to the extent of any such forfeiture, settlement, termination,
cancellation, exchange or surrender, again be available for Awards under the
Plan.  Notwithstanding the foregoing, as of the last business day immediately
preceding the effective date of the Company’s Registration Statement under the
Securities Act of 1933, as amended, the 2,222,000 Shares that have been reserved
for issuance under the Plan shall be reduced by the number of Shares that have
been forfeited or otherwise are available for new Awards as of such date under
the Plan, in an amount not to exceed 200,000 Shares, and such Shares shall be
transferred and made available for new grants under the Corporation’s 2006 Long
Term Equity Incentive Plan.

 

This First Amendment to the TriMas Corporation 2002 Long Term Equity Incentive
Plan is hereby adopted on the 1st day of March, 2007.

 

 

TRIMAS CORPORATION

 

 

 

 

 

By:

/s/ Joshua A. Sherbin

 

 

Joshua A. Sherbin

 

Its:

Secretary and General Counsel

 

--------------------------------------------------------------------------------
